  Case 14-36529         Doc 49     Filed 11/08/18 Entered 11/08/18 08:12:27              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-36529
         DANIELLE R NIX

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/08/2014.

         2) The plan was confirmed on 01/27/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/22/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,950.00.

         10) Amount of unsecured claims discharged without payment: $19,516.30.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-36529        Doc 49      Filed 11/08/18 Entered 11/08/18 08:12:27                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $7,722.76
        Less amount refunded to debtor                         $282.29

NET RECEIPTS:                                                                                   $7,440.47


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $327.53
    Other                                                                  $35.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,362.53

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN EXPRESS               Unsecured           0.00           NA              NA            0.00       0.00
AT&T SERVICES INC              Unsecured            NA         178.81          178.81          44.70       0.00
ATLAS ACQUISITIONS LLC         Unsecured            NA         481.44          481.44        120.36        0.00
BLACK EXPRESSIONS BK CLUB      Unsecured          97.00           NA              NA            0.00       0.00
CERASTES LLC                   Unsecured            NA         483.75          483.75        120.94        0.00
CERASTES LLC                   Unsecured            NA         510.00          510.00        127.50        0.00
CERASTES LLC                   Unsecured            NA         510.00          510.00        127.50        0.00
CERASTES LLC                   Unsecured            NA         300.00          300.00          75.00       0.00
CERASTES LLC                   Unsecured            NA         300.00          300.00          75.00       0.00
CERASTES LLC                   Unsecured         521.00        521.00          521.00        130.25        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      5,390.00       4,460.80        4,460.80      1,115.20        0.00
COMCAST                        Unsecured      1,046.00            NA              NA            0.00       0.00
MAGE & PRICE                   Unsecured      1,946.00            NA              NA            0.00       0.00
MCSI/RMI                       Unsecured         100.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          250.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          250.00           NA              NA            0.00       0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured             0.00           NA              NA            0.00       0.00
PEOPLES GAS                    Unsecured      1,077.00            NA              NA            0.00       0.00
TCF NATIONAL BANK              Unsecured         134.50           NA              NA            0.00       0.00
TOYOTA MOTOR CREDIT CO         Unsecured           0.00           NA              NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl         Unsecured      1,879.00            NA              NA            0.00       0.00
U S Dept Of Ed/Gsl/Atl         Unsecured         751.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION           Unsecured      1,885.00       4,565.94        4,565.94      1,141.49        0.00
VERIZON WIRELESS               Unsecured      1,504.00            NA              NA            0.00       0.00
WOW INTERNET & CABLE           Unsecured      1,248.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-36529         Doc 49      Filed 11/08/18 Entered 11/08/18 08:12:27                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,311.74          $3,077.94              $0.00


Disbursements:

         Expenses of Administration                             $4,362.53
         Disbursements to Creditors                             $3,077.94

TOTAL DISBURSEMENTS :                                                                        $7,440.47


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/08/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
